FOR IMMEDIATE RELEASE For more information contact: Pedro A. Richards General Manager Telefax: (5411) 4343-7528 investorelations@gfgsa.com www.gfgsa.com GRUPO FINANCIERO GALICIA S.A. REPORTS FINANCIAL RESULTS FOR ITS FIRST QUARTER ENDED MARCH 31st, 2010 (Buenos Aires, Argentina, May 12th, 2010) – Grupo Financiero Galicia S.A. (“Grupo Galicia”, “GFG”) (Buenos Aires Stock Exchange: GGAL / NASDAQ: GGAL) today announced its consolidated financial results for the first quarter of fiscal year 2010, ended March 31st, 2010. NET INCOME FOR THE QUARTER ENDED MARCH 31st, 2010 Ø Net income for the first quarter ended March 31st, 2010 amounted to Ps. 51.7 million or Ps. 0.042 per share, equivalent to Ps. 0.42 per ADS. Ø Net income was 4.9% higher than the Ps. 49.3 million registered in the fourth quarter of 2009, and 43.7% lower than the Ps. 91.9 million of the first quarter of the previous year. The latter result included Ps. 85.5 million of nonrecurring income due to the prepayment of a loan denominated in foreign currency at a discount. Ø The result of the quarter was mainly attributable to the income derived from our interests in Banco de Galicia y Buenos Aires (the “Bank”) (Ps. 57.5 million) and in Sudamericana Holding (Ps. 4.5 million) offset by administrative expenses of Ps. 4.9 million and financial expenses of Ps. 3.7 million. Ø The Bank recorded a net income of Ps. 60.7 million during the first quarter of 2010. Excluding the amortization of “amparo” claims for Ps. 29.2, adjusted net income amounted to Ps. 89.9 million. Ø As of March 31st, 2010, the Bank’s market share of loans to the private sector reached 7.86% with a 1.37 percentage points increase compared to the same period of the previous year. In terms of deposits, market share of the private sector reached 8.01%, increasing 0.37 percentage points during the year. Ø The table below shows the results per share information, based on Grupo Galicia’s financial statements. 1 In Pesos FY 2010 FY 2009 Earnings per Share 1st Q 4th Q 1st Q 03/31/10 12/31/09 03/31/09 Total Average Shares (in thousands) 1,241,407 1,241,407 Total Shares Outstanding (in thousands) 1,241,407 1,241,407 Book Value per Share 1.692 Book Value per ADS (*) 16.530 Earnings per Share 0.040 Earnings per ADS (*) 0.400 (*) 1ADS 10 ordinary shares Ø Grupo Galicia’s first quarter net income represents an annualized return of 1.07% on average assets and a 9.96% on average shareholders’ equity. Percentages FY 2010 FY 2009 Profitability 1st Q 4th Q 1st Q 03/31/10 12/31/09 03/31/09 Return on Average Assets (*) Return on Average Shareholders Equity (*) (*) Annualized. NET INCOME BY BUSINESS Ø The table below shows a “Net Income by Business” analysis. It includes a breakdown of Grupo Financiero Galicia’s results by subsidiary. In million of pesos FY 2010 FY 2009 Net Income by Business 1st Q 4th Q 1st Q 03/31/10 12/31/09 03/31/09 Income from stake in Banco Galicia (94.7) Income from stake in Sudamericana Holding (87.5%) Income from stake in other companies ) ) ) Deferred tax adjustment in Banco Galicia's subsidiaries ) Other Income / (expenses) GFG ) ) Income tax ) Net Income for the period Ø "Income from stake in Sudamericana Holding" includes the results from our interest in such company as for the quarter ended December 31st, 2009. 2 Ø “Income from Stake in Other Companies” includes the results from our interests in Net Investment S.A., Galicia Warrants S.A., G.V. Mandataria de Valores S.A. and Galval Agente de Valores S.A. Ø The “Deferred Tax Adjustment” shows the income tax charge determined by Banco Galicia’s subsidiaries, according to the deferred tax method. This adjustment was not made in Banco Galicia’s financial statements because Argentine Central Bank’s regulations do not contemplate the application of the deferred tax method. Ø “Other Income / (expenses) GFG” mainly includes administrative and financial expenses. RECENT DEVELOPMENTS Ø On April 14th, 2010 Grupo Galicia´s Ordinary and Extraordinary Shareholders Meeting approved the extension of the Global Program of Negotiable Obligations to the amount of up to US$ 100 million. Ø On May 6th, 2010 the Comisión Nacional de Valores (National Securities Commission) approved the update of the US$ 60 million program and, on May 7th, 2010, approved a Price Supplement for the offering of a new class of Negotiable Obligations for a face value of up to US$ 45 million. CONFERENCE CALL On Thursday, May 13th at 11:00 A.M. Eastern Standard Time (12:00 A.M. Buenos Aires Time), GFG will host a conference call to review these results. The call-in number is: 913-312-1489. This report is a summary analysis of Grupo Galicia’s financial condition and results of operations as of and for the period indicated. For a correct interpretation, this report mustbe read in conjunction with Banco Galicia’s press release (www.bancogalicia.com.ar) and GFG’s financial statements, as well as with all other material periodically filed with theComisión Nacional de Valores (www.cnv.gov.ar), the Securities and Exchange Commission (www.sec.gov), the Bolsa de Comercio de Buenos Aires (www.bolsar.com.ar), theCórdoba Stock Exchangeand Nasdaq (www.nasdaq.com). Readers of this report must note that this is a translation made from an original version written and expressed inSpanish. Therefore, any matters of interpretation should be referred to the original version in Spanish. 3 SELECTED FINANCIAL INFORMATION - CONSOLIDATED DATA (*) In millions of Pesos 03/31/10 12/31/09 09/30/09 06/30/09 03/31/09 CASH AND DUE ROM BANKS GOVERNMENT AND CORPORATE SECURITIES LOANS OTHER RECEIVABLES RESULTING FROM FINANCIAL BROKERAGE EQUITY IN OTHER COMPANIES BANK PREMISES AND EQUIPMENT, MISCELLANEOUS AND INTANGIBLE ASSETS OTHER ASSETS TOTAL ASSETS DEPOSITS - Non-Financial Government Sector - Financial Sector - Non-Financial Private Sector and ResidentsAbroad -Current Accounts -Savings Accounts -Time Deposits -Other -Accrued interest and quotation differences payable OTHER BANKS AND INTERNATIONAL ENTITIES NEGOTIABLE OBLIGATIONS OTHER LIABILITIES MINORITY INTERESTS TOTAL LIABILITIES SHAREHOLDERS' EQUITY INFLATION AND EXCHANGE RATE Retail Price Index (%)(**) Wholesale Price Index (%)(**) C.E.R. (%)(**) Exchange Rate ($/U$S) (***) (*) Grupo Financiero Galicia S.A., consolidated with subsidiary companies (Art.33 - Law 19550). (**) Variation within the quarter. (***) Last working day of the quarter.Source B.C.R.A. - Comunique "A" 3500 - Reference Exchange Rate 4 SELECTED FINANCIAL INFORMATION - CONSOLIDATED DATA (*) In millions of Pesos Quarter ended: 03/31/10 12/31/09 09/30/09 06/30/09 03/31/09 FINANCIAL INCOME - Interest on Cash and Due From Bank - Interest on Loans to the Financial Sector - Interest on Overdrafts - Interest on Notes - Interest on Mortgage Loans - Interest on PlEdge Loans - Interest on Credit Card Loans - Interest on Other Loans - Net Income from Government and Corporate Securities - On Other Receivables Resulting from Financial Brokerage ) - Net Income from Guaranteed Loans-Decree 1387/01 - Adjustment by application of adjusting index - Quotations Differences on Gold and Foreign Currency - Other FINANCIAL EXPENSES - Interest on Demand Accounts Deposits - Interest on Saving Accounts Deposits - Interest on Time Deposits - Interest on Interbank Loans Received (Call Money Loans) - Interest on Loans from Financial Sector - For Other Liabilities resulting from Financial Brokerage - Interest on Subordinated Negotiable Obligations - Other interest - Net Income from Options - - - Adjustment by application of adjusting index - - - Contributions to the Deposit Insurance Fund - Other GROSS BROKERAGE MARGIN PROVISIONS FOR LOAN LOSSES INCOME FROM SERVICES, NET ADMINISTRATIVE EXPENSES - Personnel Expenses - Directors' and Syndics' Fees - Other Fees - Advertising and Publicity - Taxes - Depreciation of Premises and Equipment - Amortization of Organization and Development Expenses - Other Operating Expenses - Other MINORITY INTEREST ) INCOME FROM EQUITY INVESTMENTS ) ) ) NET OTHER INCOME INCOME TAX NET INCOME (*) Grupo Financiero Galicia, consolidated with subsidiary companies (Art.33 - Law 19550). 5
